Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 1, 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/01/2022.

Claim Objections
Claim 13 is objected to because of the following informalities: IN LINE 1 OF Claim 13, insert --the-- after “emits”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 12-14, it is not clear whether “ultraviolet (UV) light” is attempting to set forth a structure or radiation from a light structure/means.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi (2008159907).
As to Claim 1, Joshi (‘907) discloses a device (100) for disinfecting objects capable of being equipment (see Figures 1-9, p. 3 [0028]) comprising:
a chamber (120, 142, 144)  (see Figure 8); 
a UV light (186) configured to emit UV light within the chamber (120, 144);
an ozone generator (180) configured to generate ozone within the chamber (120, 142); 
a control unit (136) configured to activate the UV light (186) and the ozone generator during different periods of time (see p. 3 [0030] and [0032]-[0034], pp. 3-4 [0036], p. 4 [0037]);
As to Claim 12, Joshi (‘907) discloses that the UV light (186) emits UV-C light at a wavelength of 254 nm (see p. 2 [0026] – 8th line from the bottom).
As to Claim 15, Joshi (‘907) discloses that the device further comprises:
a base (106) (see Figure 8);
a closure (116) moveable relative to the base (106) between an open position (see Figure 4) and a closed position (see Figures 2-3 and 5-8), wherein the base (106) and closure (116) provides boundaries of the chamber (120) when the closure (116) is in the closed position (see Figures 2-3 and 5-8).
As to Claim 17, no patentable weight is given to the limitation as it is drawn to content within the apparatus (see MPEP §2115). In addition, the device of Joshi (‘907) is capable of containing equipment such as at least one of CPAP components, medical devices, surgical instruments, and masks within the chamber.

Claim(s) 1-6, 12-13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire (20130045133).
As to Claim 1, Maguire (‘133) discloses a device (1000; 2010; 4000; 6000) for disinfecting equipment, comprising: 
a chamber (1100, 1110; 4100, 4200; 6100, 6200); 
an ultraviolet (UV) light (1150; 4113; 6105) configured to emit UV light within the chamber (1100, 1110; 4100, 4200; 6100, 6200); 
an ozone generator (1120; 4105; 6105) configured to generate ozone within the chamber (1100, 1110; 4100, 4200; 6100, 6200); and 
a control unit (4120, 4125, 4320; 6120, 6125) configured to activate the UV light (1150; 4113; 6105) and the ozone generator (1120; 4105; 6105) during different periods of time (i.e. first predetermined period = steps 2020, 2030 and 2040, second predetermined period = steps 2050 and 2060 – see Figure 2, p. 7 [0082]-[0083]).
As to Claim 2, Maguire (‘133) discloses that the control unit (4120, 4125, 4320; 6120, 6125) is configured to activate the UV light (1150; 4113; 6105) for a first period of time (i.e. second predetermined period = steps 2050 and 2060 – see Figure 2, p. 2 [0029], p. 3 [0033]-[0034], p. 4 [0046] – last 6 lines, p. 7 [0082]-[0083]).
As to Claim 3, Maguire (‘133) discloses that the ozone generator (1120; 4105; 6105) is not activated during the first period of time (i.e. steps 2020, 2030 and 2040 vs. second predetermined period = steps 2050 and 2060 – see Figure 2).
As to Claim 4, Maguire (‘133) discloses that the control unit (4120, 4125, 4320; 6120, 6125) is configured to/capable to activate the ozone generator (1120; 4105; 6105) for a second period of time (i.e. first predetermined period = steps 2020, 2030 and 2040 – see Figure 2, pp. 2-3 [0030]-[0032], p. 7 [0082]-[0083]).
As to Claim 5, Maguire (‘133) discloses that the UV light (1150; 4113; 6105) is not activated during the second period of time (i.e. steps 2020, 2030 and 2040 vs. second predetermined period = steps 2050 and 2060 – see Figure 2, p. 2 [0029]).
As to Claim 6, Maguire (‘133) discloses the device (1000; 2010; 4000; 6000) further comprises: 
a blower (1170; 4115; 6115);
wherein the control unit (4120, 4125, 4320; 6120, 6125) is configured to activate the blower (1170; 4115; 6115) during the second period of time (i.e. steps 2020, 2030 and 2040 - see Figure 2).
As to Claim 12, Maguire (‘133) discloses that the UV light (1150; 4113; 6105) emits UV-C light (see entire document, particularly p. 3 [0033], p. 4 [0044] – last 4 lines, p. 6 [0068] – lines 8-10).
As to Claim 13, Maguire (‘133) discloses that the UV light (1150; 4113; 6105) emits UV light at a wavelength of 254 nm (see entire document, particularly p. 2 [0029], p. 3 [0036], p. 4 [0044] – last 4 lines, p. 6 [0068] – lines 8-10).
As to Claim 15, Maguire (‘133) discloses the device (1000; 2010; 4000; 6000) further comprises: 
a base (1100; 4100; 6100); and
a closure (1200; 4200; 6200) moveable relative to the base (1100; 4100; 6100) between an open position and a closed position, wherein the base (1100; 4100; 6100) and closure (1200; 4200; 6200) provide boundaries of the chamber (1100, 1110; 4100, 4200; 6100, 6200) when the closure (1200; 4200; 6200) is in the closed position (see Figures 1, 4, 6-7 and 9).
As to Claim 17, no patentable weight is given to the limitation as it is drawn to content within the apparatus (see MPEP §2115). In addition, the device (1000; 2010; 4000; 6000) of Maguire (‘133) is capable of containing within the chamber (1100, 1110; 4100, 4200; 6100, 6200) an equipment including at least one of CPAP components, medical devices, surgical instruments, and masks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) as applied to claim 6 above, and further in view of Joshi (20080159907).
Maguire (‘133) is relied upon for disclosure described in the rejection of claim 6 under 35 U.S.C. 102(a)(1).
Maguire (‘133) does not appear to specifically teach that the device is further comprised of a heater wherein, after the second period of time, the control unit is configured to activate the heater and the blower for a third period of time.
It was known in the art before the effective filing date of the claimed invention to provide a heater in a device for disinfecting objects. Joshi (‘907) discloses a device (100) for disinfecting objects capable of being equipment (see entire document, particularly Figures 1-9, p. 3 [0028]) comprising:
a chamber (120, 142, 144)  (see Figure 8); 
a UV light (186) configured to emit UV light within the chamber (120, 144);
an ozone generator (180) configured to generate ozone within the chamber (120, 142); 
a control unit (136) configured to activate the UV light (186) and the ozone generator during different periods of time (see entire document, particularly p. 3 [0030] and [0032]-[0034], pp. 3-4 [0036], p. 4 [0037]);
a blower (150);
a heater (185)
an ozone sensor (188, 190); and
a lock (160);
wherein the ozone generator (180) is not activated for a first period of time (i.e. selected initial time period - see entire document, particularly p. 3 [0029] – lines 6-8);
wherein the control unit (136) is configured to activate the ozone generator (180) for a second period of time and the UV light (186) is not activated for the second period of time (see entire document, particularly p. 3 [0030] and [0032]);
wherein the control unit (136) is configured to activate the blower (150) for the second period of time (see entire document, particularly p. 3 [0030] and [0032]);
wherein the control unit (136) is configured to activate the heater (185) and the blower (150) for a third period of time (see entire document, particularly p. 3 [0034] – lines 4-7, p. 4 [0037]), 
wherein a closure (116) is lockable (via 160) relative to a base (106) (see Figure 8) and is only unlocked when one or both of the temperature of the chamber and the level of ozone within the chamber are below predetermined thresholds (see entire document, particularly p. 3 [0035], p. 4 [0037]); and
wherein the control unit (136) is capable of activating the UV light (186) following the third period of time for a fourth period of time wherein the ozone generator (180) is not activated during the fourth period of time, and wherein the first period of time is capable of being four minutes, the second period of time is five minutes, and the fourth period of time is one minute;
in order to allow control of conditions within the chamber by facilitating conversion of ozone to oxygen (see entire document, particularly p. 3 [0034], p. 4 [0037]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a heater in the device of Maguire in order to reduce ozone level to a safe level by facilitating conversion of ozone to oxygen within the chamber as shown by Joshi.
Thus, Claims 7-8 and 10-11 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Maguire (‘133) and Joshi (‘907).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) in view of Joshi (20080159907) as applied to claim 8 above, and further in view of Barnes (6893610).
Maguire (‘133) is relied upon for disclosure described in the rejection of claim 8 under 35 U.S.C. 102(a)(1).
While the heater is capable of being deactivated and the blower directing fluid during the fourth period of time in the device of Maguire (‘133) as modified by Joshi (‘907), neither Maguire (‘133) nor Joshi (‘907) appears to specifically teach that the device is further comprised of an activated charcoal filter.	
It was known in the art before the effective filing date of the claimed invention to provide an activated charcoal filter in a device for disinfecting objects. Barnes (‘610) discloses that an activated charcoal filter is provided in a device for disinfecting with ozone in order to destroy ozone in a reasonable time period (see Col. 2 lines 11-20). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an activated charcoal filter in the device of Maguire as modified by Joshi in order to speed up the destruction of ozone within the chamber to a safe level as shown by Barnes.
Thus, Claim 9 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Maguire (‘133), Joshi (‘907), and Barnes (‘610).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) as applied to claim 12 above, and further in view of Burchman (8747764).
Maguire (‘133) is relied upon for disclosure described in the rejection of claim 12 under 35 U.S.C. 102(a)(1).
Maguire (‘133) does not appear to specifically teach that the UV light includes a 13 Watt UV-C bulb.
It was known in the art before the effective filing date of the claimed invention to provide a UV light source in the form of a 13 Watt UV-C bulb in a device for disinfection. Burchman (‘764) discloses a device for disinfection (150) (see Figures 2-11) comprising: 
a chamber (1120); 
a UV light (310) configured to emit UV light within the chamber (1120); and 
a control unit (i.e. within 210 – see entire document, particularly Figure 2, Col. 5 lines 44-66, Col. 7 lines 52-53);
wherein the UV light (310) includes a 13 Watt UV-C bulb (see entire document, particularly Col. 7 lines 33-38),
in order to provide a light source for irradiation of target material for disinfection.
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a 13 Watt UV-C bulb as a known form of UV light source in the device of Maguire in order to irradiate the material for disinfection as shown by Burchman.
Thus, Claim 14 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Maguire (‘133) and Burchman (‘764).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) as applied to claim 15 above, and further in view of Kain (20140193294).
Maguire (‘133) is relied upon for disclosure described in the rejection of claim 15 under 35 U.S.C. 102(a)(1).
While the closure (1200; 4200; 6200) of Maguire (‘133) is lockable relative to the base (1100; 4100; 6100) (see entire document, particularly p. 5 [0059], p. 6 [0066] and [0073], pp. 6-7 [0074], p. 7 [0076]-[0077] and [0081]), Maguire (‘133) does not appear to specifically teach that the device further comprises a temperature sensor and an ozone sensor, wherein the control unit is configured to interpret signals of the temperature sensor and the ozone sensor to determine a temperature of the chamber and a level of ozone within the chamber, respectively.
It was known in the art before the effective filing date of the claimed invention to provide a temperature sensor and an ozone sensor in a device for disinfecting objects. Kain (‘294) discloses a device (100) for disinfecting objects capable of being equipment (see Figures 1-14) comprising:
a chamber (i.e. within 101 – see Figures 1-2 and 5); 
an ozone generator (714) configured to generate ozone within the chamber (i.e. within 101); and 
a control unit (700)
a temperature sensor (710); and
an ozone sensor (709);
wherein the control unit (700) is configured to interpret signals of the temperature sensor (710) and the ozone sensor (709) to determine a temperature of the chamber and a level of ozone within the chamber (i.e. within 101), respectively, and
wherein a closure (500) is lockable (via 505) relative to a base (101) (see Figures 1 and 5) and is only unlocked when one or both of the temperature of the chamber and the level of ozone within the chamber are below predetermined thresholds (see entire document, particularly p. 1 [0006], p. 8 [0060] and [0062]),
in order to allow control of the ozone generator and atmosphere within the chamber so as to ensure safety for a user (see entire document, particularly p. 8 [0059]-[0060]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a temperature sensor and an ozone sensor in the device of Maguire in order control of the ozone generator and to manage the atmosphere within the chamber so as to ensure that user is not exposed to unsafe levels of ozone as shown by Kain.
Thus, Claim 16 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Maguire (‘133) and Kain (‘294).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20170072082, 20100054989, 7326387, 20030194692, 8048370.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799